Case 4:18-cv-12673-MFL-EAS ECF No. 14 filed 08/03/20         PageID.1723     Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ALAN C. WOOD,

             Petitioner,                             Case No. 4:18-cv-12673
                                                     Hon. Matthew F. Leitman
v.

NOAH NAGY,

           Respondent.
_______________________________________________________________________/

                                    JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Opinion and Order entered on this date:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DENIED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

DENIED.

                                              DAVID J. WEAVER
                                              CLERK OF THE COURT

                                              By: s/Holly A. Monda
                                              Deputy Clerk
Approved:
s/Matthew F. Leitman________                  Dated: August 3, 2020
Matthew F. Leitman                            Flint, Michigan
United States District Court
                                          1
